DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on September 27, 2022 is acknowledged.


Drawings
The drawings are objected to because of multiple informalities as follows:
1.  In figure 11, change “102” to - - 402 - - 

2.  37 CFR 1.84(p)(1) states, in part: “They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.”
Figure 2: “114”.

3.  37 CFR 1.84(p)(3) states, in part: “They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines.”
Figure 2: “112” and “118”.
Figure 3: “208” through “222”.
Figure 6: “406”.
Figure 12: “412”
Figure 13: “406A”, “412”, and “414”.
4.  37 CFR 1.84(u)(1) states, in part: “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).”
Figure 2 precedes figure 1 on the same drawing paper sheet.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, and 7 are objected to because of the following informalities:  
Claim 1, line 6: change “exposing well” to - - exposing a well - - 
Claim 1, line 7: change “atop well” to - - atop the well - - 
Claim 2, line 1: change “is of depth” to - - has a depth of - - 
Claim 7, line 1: delete “of”
Claim 7, line 2: delete “of”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a wide trench in the preamble (line 1) and subsequently recites the wide trench again in line 2.  The wide trench in line 2 is recited as being masked and etched, i.e. “masking and etching the wide trench”.  However, it appears from the disclosure and drawings, e.g. figure 5, that the well or substrate is masked and etched to form a wide trench, instead of the wide trench itself being masked and etched.  Furthermore, the well or substrate is mentioned within claim 1 twice, in lines 6 and 7, wherein each of the recitations is lacking any preposition (e.g. “a” or “the”).  The examiner has noted this in the claim objections above, and has proposed a change in order to fix this deficiency.  As currently presented, it is unclear if the wide trench itself is meant to be masked and etched, or if the substrate is to be etched in order to initially form the wide trench.
Claims 2-8 are also rejected as the all depend from, and thus inherit, the deficiencies outlined above from claim 1.  

In addition, claim 6 recites “the dielectric comprises flowable chemical-vapor-deposition (CVD) oxide” (emphasis added).  As currently presented, it is unclear as to the what the applicants intend to claim.  
Should claim 6 recite “the dielectric comprises oxide” as a reference to the gate oxide of claim 1, line 10?  
Or should claim 6 recite “the flowable material comprises flowable chemical-vapor-deposition (CVD) oxide” as a reference to the material noted in line 9 of claim 1?   




Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.



				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812